Citation Nr: 0004362	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-41 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD) and, if so, whether the claim is well 
grounded.  


REPRESENTATION

Appellant represented by:	Jonathan Wheeler, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from January 1965 to January 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Philadelphia, Pennsylvania.  In connection with such appeal 
the veteran testified before a member of the Travel Board; a 
transcript of that hearing is associated with the claims 
file.

By way of history, the Board notes that the record reflects 
final denials of the veteran's PTSD claim prior to March 
1992.  The RO did not discuss the issue of whether new and 
material evidence had been submitted to warrant reopening the 
claim.  However, the Board is required to consider the issue 
of finality prior to any consideration on the merits.  
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Accordingly, the Board will address the issue 
of entitlement to service connection for PTSD on a finality 
basis.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has indicated that when 
the Board addresses a question not considered by the RO, the 
Board must consider whether the claimant had notice of that 
issue and whether the veteran would be prejudiced by lack of 
such notice.  See Barnett, supra at 4; Bernard v. Brown, 
4 Vet. App. 384, 390-92 (1993).  In the instant case, the 
Board concludes that the veteran would not be prejudiced by 
such an action in that the decision herein reopens the claim.



FINDINGS OF FACT

1.  The Board, in an October 1988 final decision, denied 
entitlement to service connection for PTSD.

2.  The RO, in a May 1991 rating action, found that no new 
and material evidence had been received to warrant reopening 
the veteran's PTSD claim, and notified the veteran 
accordingly; he did not appeal.

3.  The evidence submitted subsequent to the May 1991 RO 
decision does bear directly and substantially upon the 
specific matter under consideration, and, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

4.  The record contains a diagnosis of PTSD that has been 
related by a competent professional to in-service stressors 
as reported by the veteran.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening the veteran's PTSD claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).

2.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD requires the presence of three 
elements: (1) A current, clear medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; (3) medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in- service stressor.  See Gaines v. West, 11 Vet. App. 353 
(1998); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 
Veterans Benefits Administration Manual M21-1, Part VI, para 
11.38 (1998) (hereinafter M21-1); cf. 38 C.F.R. § 3.304(f) 
(1999) (Deletes requirement of establishing a "clear" 
diagnosis for service connection for PTSD and reference to 
certain awards as conclusive proof of in-service stressors).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that the VA had adopted a final rule in October 1996, 
effective November 7, 1996, revising 38 C.F.R. §§ 4.125 and 
4.126 (1996).  The effect of these revisions was to change 
the diagnostic criteria for mental disorders from the 
Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM-IV).  The criteria in DSM-IV for determining 
sufficiency of stressors is no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  Id.  
As such, the standard to be used to establish in-service 
stressors depends upon whether the veteran engaged in combat, 
i.e., the veteran had personally participated in events 
constituting an actual fight or encounter with a military 
foe, hostile unit, or instrumentality.  VAOPGCPREC 12-99 
(October 18, 1999).

The provisions of 38 C.F.R. § 3.304(f) were amended during 
the pendency of this appeal.  Pursuant to Karnas v. 
Derwinski, 1  Vet. App. 308, 311 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  Part of the amendment 
to 38 C.F.R. § 3.304(f) involved the elimination of the 
requirement of a "clear" diagnosis of PTSD.  In the case at 
hand, the current provision, which only requires a current 
diagnosis of PTSD, is more favorable to the veteran, and 
thus, is the version to be applied.  

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1999); see also Gregory v. Brown, 8 Vet. App. 563 
(1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service.  The Court in Zarycki noted that, 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) and (f), 
the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made by considering military citations that expressly denote 
as much and/or other service department or lay evidence that 
is credible.  See Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

If the veteran engaged in combat, his lay testimony regarding 
lay stressors will be accepted as conclusive evidence of the 
presence of in-service stressors, unless VA produces clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 1991); Fossie v. West, 12 Vet. App. 1 (1998); 
Gaines, 11 Vet. App. 353; 38 C.F.R. § 3.304(f).  If, however, 
the veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors.  
See Fossie and Cohen, both supra; 38 C.F.R. § 3.304(f).  A 
physician's opinion is irrelevant as to the question of the 
occurrence of the claimed stressors.  See Cohen, 10 Vet. App. 
at 142; Moreau, 9 Vet. App. at 395-396.  See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [medical opinion based 
solely or in large measure on a veteran's reported medical 
history will not be probative to disposition of claim if the 
objective evidence does not corroborate the reported medical 
history or if a preponderance of the evidence is otherwise 
against the claim].

Materiality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Knightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented), will 
be evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court set out 
that in materiality cases, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Factual Background

The veteran had service from January 1965 to January 1968, to 
include 11 months and 26 days' service in the Republic of 
Vietnam.  Department of Defense Form 214 pertinent to the 
veteran reflects the veteran's military occupational 
specialty (MOS) of laundry/impregnation bath specialist, akin 
to a civilian occupation of fumigator.  That document also 
reflects that the veteran's last duty assignment was with the 
976th Sup & SVC FGGM MD, First USA.  He is noted to have been 
awarded the National Defense Service Medal; the Vietnam 
Campaign Medal with a 60 device; and the Vietnam Service 
Medal with a Bronze Service Star.

The veteran's "Health Record-Abstract of Service" 
identifies that he was stationed at the Allied Stu Battalion 
SupCOH FBT, from July 8, 1965 to February 10, 1966, and then 
with the 24th Evacuation Hospital from February 20, 1966, to 
June 5,1967, and then returned to the United States.  
Personnel records reflect that the veteran's principal duty 
in Vietnam was as a washer specialist, and that the veteran 
was in Vietnam from June 20, 1966 through June 15, 1967.

Service records are negative for any psychiatric diagnoses.  
On the report of medical history completed in January 1968, 
the veteran denied having or having had difficulty sleeping, 
nightmares, depression, worry, memory loss, excessive 
drinking, any drug habit or nervous trouble of any sort.  

The record contains an interim report of psychological 
services, dated in June 1985.  The report notes referral with 
"physical and psychological symptoms directly resulting from 
a motor vehicle accident of August 23, 1985."  At that time 
the veteran reported an onset of sleep disturbance following 
the accident, with subsequent development of depression, 
anxiety and suspicion.  The diagnosis was acute PTSD.  A 
report prepared by the Pennsylvania Bureau of Disability 
Determination, dated in June 1985, notes a motor vehicle 
accident on August 23, 1984, and that subsequent to such the 
veteran reported physical problems and severe depression.  
The examiner noted the veteran's family and educational 
history, as well as the veteran's military service to include 
one year in Vietnam.  That report does not include note of 
stressful in-service incidents.  The diagnosis was chronic 
PTSD.

In August 1985, the veteran reported for a VA examination 
complaining of symptoms to include anger outbursts.  He 
reported the onset of this problem at discharge from service.  
The veteran reported disturbing incidents such as an 
ammunition dump explosion and seeing people hurt.  The 
examiner also noted the veteran's car accident in 1984, his 
physical problems, the fact that he was not working, his 
serious financial problems and that a cousin was murdered in 
February 1985.  The veteran provided a family history to 
include psychiatric problems.  He reported that he was denied 
Social Security Administration (SSA) benefits.  The diagnoses 
were major depression and PTSD.  

In a statement received in October 1985 the veteran reported 
that the ammunition dump in Long Binh blew up in February 
1967 and that he thought it was a nuclear attack and "the 
end of the world."  He cited helicopters bringing in wounded 
and heads that looked like "tree stumps."  

In November 1985, the RO denied service connection for PTSD; 
the veteran appealed.

In December 1985, the veteran reported for a VA examination.  
The examiner reviewed the August 1985 examination report.  
The examiner noted that the veteran witnessed an incident 
where a military truck ran over someone and left without 
stopping to investigate.  He also reported witnessing people 
dying in the flames of dumps that were burned at night.  The 
examiner noted the veteran's post-service accident and that 
from that time he had been increasingly nervous, insomniatic 
and socially angry.  The diagnosis was PTSD.

In a statement dated in April 1986, the veteran's brother 
reported that after returning from Vietnam the veteran was 
not the same person, but, rather, was a stranger and 
alcoholic who dwelled on seeing friends killed, and people 
suffering.  The veteran's former spouse offered a statement 
also indicating that after Vietnam the veteran changed.

In a statement dated in April 1986, M.F., Ph.D. reported 
treatment of the veteran for PTSD since December 1984 and 
that the PTSD "appears to have been a result of the 
patient's experience in Vietnam in 1966-67."

Also in April 1986, the veteran testified at a personal 
hearing.  He reported that in service he was involved in 
action, and reported that while stationed at the 25th 
Evacuation Hospital mortars were dropped and they used to get 
hit a lot at night.  He reported seeing friends killed.  He 
denied combat participation, but reported serving on guard 
duty.  He stated that he did not remember the names of 
individuals killed.  He continued to report psychiatric 
symptoms.

From April to August 1986, the veteran was hospitalized at a 
VA facility for detoxification and treatment of alcohol and 
drug abuse problems; he was then transferred to the PTSD 
treatment program.  

In October 1988 the Board denied service connection for PTSD.  
In March and June 1990, the RO advised the veteran that new 
and material evidence was required to reopen his claim.  In 
December 1990, the RO received records of VA treatment for 
physical complaints and for psychiatric symptoms noted as 
PTSD.  

In January 1990 the veteran was treated for alcoholism.  The 
report notes his diagnosis of PTSD, and notes service 
incidents as reported by the veteran.  Subsequent records 
reflect PTSD treatment.  

In January 1991, the veteran presented for VA examination.  
He stated that he was in a tent in Vietnam when the 
ammunition dump exploded in January 1967 and saw the flames 
and saw trucks turning over, etc.  He reported that for the 
next three days he had to work for the demolition squad and 
there was small arms fire all around.  The veteran reported 
always thinking about Vietnam and having nightmares.  He also 
reported being hyperalert, and having intrusive thoughts and 
trouble sleeping.  He complained that he avoided people and 
has had violent outbursts of rage.  He stated that he used 
alcohol to try to sleep and indicated that he had been on SSA 
for PTSD since 1987.  The examiner noted the veteran's 
medical history in the claims file and diagnosed moderate-to-
severe PTSD.

In February 1991, the RO requested stressor verification from 
the military, and provided information pertinent to the 
veteran's claimed stressful incidents and his service with 
the 24th Evacuation Hospital, 68th Medical Group to the U.S. 
Army & Joint Services Environmental Support Group (ESG), 
redesignated as the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR).  In March 1991, ESG responded and 
provided the RO with copies of the First Logistical Command 
Operational Report-Lesson Learned for the period 
February 1, 1967 to April 30, 1967.  Such documents the 
sabotage of the Long Binh Ammunition Deport on February 4, 
1967, but does not document any resulting damage or enemy 
small arms fire during such incident.  ESG reported that they 
were unable to document any attacks at the Long Binh 
Ammunition dump during January 1967 and otherwise noted the 
difficulty of verifying the veteran's claim of combat 
experience despite his noncombat/combat support specialty.  

In a statement received in April 1991, the veteran reported 
that a heavy ammunition dump blew up in 1967 at Long Binh and 
that he and other soldiers read about it in the newspaper.  
He stated that he was present with an Army convoy at the time 
the dump blew up.  

In a rating decision dated in May 1991, the RO denied the 
veteran's PTSD claim, and in a letter dated in May 1991, 
advised the veteran that the evidence did not support the 
finding of service connection for PTSD since objective 
evidence of a stressor sufficient to produce PTSD 
symptomatology had not been provided.  The RO cited 
consideration of VA outpatient treatment records for the 
period August 1985 to November 1990; the report of VA 
examination dated in January 1991, and, information provided 
by ESG.

Evidence Received Subsequent to May 1991

A report of Social Services for the period March 5, 1990 to 
January 31, 1992 reflects that the veteran had been seen in 
the Mental Health Clinic for PTSD since March 1990, and 
presented with symptoms of flashbacks, psychic numbing, 
frequent bouts of anger, nightmares, nightsweats, disturbed 
sleep patterns and an inability to establish interpersonal 
relationships.  That record notes the veteran's report of 
being assigned to laundry while in Vietnam, a task requiring 
that he handle fatigue uniforms soaked or stained with blood 
and spattered with blood, brain or other internal organ 
fragments.  The veteran also reported being placed on burial 
detail in his spare time, and having to bury or burn body 
parts.  The veteran stated that at one point he saw a fellow 
soldier crush a child's head under his boot.  The diagnosis 
was moderate PTSD.

In a rating action dated in March 1992, the RO denied the 
veteran's PTSD claim; he appealed that determination.

In April 1993, the veteran testified at a hearing before 
Travel Board hearing.  The veteran testified that he served 
with the 24th Evacuation Hospital while in Vietnam for one 
year.  He reported duties washing clothes and being on guard 
duty.  He also reported having had to bury body parts at Long 
Bihn.  He cited his presence at the ammunition dump explosion 
on February 4, 1967.  He reported exposure to small arms fire 
during this period.  The veteran reported his symptoms and 
described problems he had had since service.  He specifically 
reported a man named Pulson/Paulson crushing a baby's head 
between his boots.  At the hearing the veteran again reported 
being in receipt of SSA benefits for PTSD.  He was asked 
about his automobile accident and its role in his PTSD, 
without clarifying response.  

In April 1993 the veteran submitted articles and a statement 
from someone relevant to the occurrence of the ammunition 
dump explosion.

In January 1997, the RO received VA outpatient records dated 
from November 1995 to November 1996 and reflecting social 
work service therapy for his PTSD symptoms.  Those records 
reference PTSD as related to events of service.  In a March 
1996 statement, the veteran's therapist reported that the 
veteran had problems with the odor of chemicals, fireworks 
and the memories coming "as a result of lost veterans."  

In January 1997 the RO requested the veteran to provide more 
specific information with respect to any combat involvement 
or other stressful incidents in service.  The veteran 
provided a statement in which he identified the nature and 
occurrence dates of claimed stressful in-service incidents, 
and reported where he was stationed at such time.  He 
indicated that he was assigned to the 24th Evacuation 
Hospital, at Long Binh in Vietnam during which time there was 
a firefight, between August and September 1966; an ammunition 
dump explosion/firefight, between February and March 1967; 
and an enemy attack, between April and May 1967.  The veteran 
provided such information on National Archives Form 13055, a 
"Request for Information to Reconstruct Medical Records."  
In a VA Form 646 received in November 1999, the veteran's 
attorney argued that morning reports for February 1966 were 
not considered in connection with the veteran's claim.  
Morning reports for the period July to August 1966 were 
received and considered.  Such show that the veteran's MOS 
was changed in August 1966 to 57B20 and that he was assigned 
to the Army 24th Evacuation Hospital July 11, 1966.

Analysis--Materiality

The last final decision of record is the RO's May 1991 rating 
decision, which denied reopening the veteran's PTSD claim.  
The basis for such denial was that the veteran had not 
presented evidence of verified service stressor sufficient to 
result in PTSD.  Since that time, the Board notes that the 
DSM criteria relevant to stressor sufficiency have changed, 
and, moreover, the dermination as to sufficiency is one 
requiring a medical opinion, and can not be made by 
adjudicators.  Moreover, subsequent to the May 1991 decision, 
additional records of VA psychiatric treatment and evaluation 
have been associated with the record.  Such records show 
additional diagnoses of PTSD, related by competent 
professionals to events claimed by the veteran to have 
occurred in service, to include his MOS duties laundering 
garments that had been bloodied by war, or witnessing injured 
people in the hospital.  The Board recognizes that at the 
time of the Board's October 1988 decision, and the RO's 
May 1991 decision, the record contained diagnoses of PTSD 
related by competent professionals to the same instances of 
service.  However, in those prior decisions, the record also 
contained one opinion relating PTSD to the veteran's August 
1984 automobile accident.  In Paller v. Principi, 3 Vet. App. 
535, 538 (1992), the Court distinguished corroborative 
evidence from cumulative evidence, noting that "where there 
is an apparent split in scientific opinion, corroboration is 
particularly important and cannot be rejected as merely 
cumulative."  As such, the Board finds that the additional 
opinions relating PTSD to events of service evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The Board also notes as relevant the Court's decision in 
Suozzi.  In that case the veteran was attempting to reopen 
his claim of service connection for PTSD on the basis of new 
and material evidence through the submission of radio logs of 
transcripts describing the alleged stressor incident (enemy 
attack that caused the death or wounding of several members 
of his company).  The radio logs did not mention the 
appellant by name or otherwise show that he was either a 
participant in the attack or a party to any after-action 
events related to the attack.  Nevertheless, the logs 
provided independent corroboration that the alleged event 
occurred as the veteran-claimant described and which his 
doctors agreed was responsible for his PTSD.  In short, the 
Court held that every detail of an asserted stressor need not 
be corroborated in order for it to be considered properly 
verified.  Rather, the evidence should reveal a version of 
events that, when viewed most favorably to the veteran, 
supports his account.  See Suozzi v. Brown, 10 Vet. App. 307, 
310-311 (1997).  Based on such the veteran's claim is 
reopened.

Analysis-Well groundedness

Having reopened the claim the Board must next determine 
whether, based upon all the evidence of record in support of 
the claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  In Elkins v. West, 12 Vet. App. 209 
(1999).

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need 

not be conclusive but only possible to satisfy the initial 
burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

Under 38 C.F.R. § 3.304(f), a well-grounded claim for service 
connection for PTSD requires the presence of three elements: 
(1) A current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in- 
service stressor.  See Gaines v. West, 11 Vet. App. 353, 357 
(1998); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For 
the purpose of determining well groundedness, the veteran's 
own statements as to stressful in-service events are deemed 
credible.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

The existing record contains a diagnosis of PTSD related by 
competent medical personnel to incidents of service as 
reported by the veteran.  As such, the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see Anderson, supra; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

As the veteran's claim of entitlement to service connection 
for PTSD is well-grounded, VA has a duty to assist him with 
his claim.  38 U.S.C.A. §  5107; Peters v. Brown, 6 Vet. App. 
540, 542 (1994); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
In that regard the Board notes that from a review of the 
medical statements of record it does not appear those 
professionals had opportunity to consider a complete and 
accurate military, post-service and medical history of the 
veteran's psychiatric status.  Specifically, it is unclear 
whether the diagnoses of PTSD in the current record are 
properly attributed to any verified in-service stressful 
incident.  See 38 C.F.R. § 3.304(f).  Thus, further 
development is necessary to ensure proper adjudication of the 
veteran's claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993). 

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should obtain medical and 
other relevant records associated with 
the veteran's August 1984 automobile 
accident.  Specifically the RO should 
request records of treatment and/or 
evaluation from M. Frank, Ph.D., License 
# PS-002564-L, and from the Whitman 
Medical Center, located in Philadelphia, 
Pennsylvania, from in or around December 
1984; obtain identifying information 
relevant to Dr. Milton Soiferman and 
request relevant records beginning from 
in or around August 1984; and, obtain 
records from the Pennsylvania Bureau of 
Disability Determination.  The veteran's 
cooperation in this matter is requested.

2.  The RO should ascertain whether the 
veteran is in receipt of SSA records and 
request copies of any determination 
and/or awards made on the veteran's 
behalf as well as the medical records 
relied upon concerning such.

3.  The RO should ensure that all records 
of VA psychiatric and/or psychological 
treatment, counseling and evaluation to 
date are associated with the claims file, 
and that any further development 
indicated with respect to stressor 
verification is accomplished.  

4.  The RO should review the claims file 
and make a specific determination with 
respect to whether each stressor claimed 
by the veteran has been verified.  All 
credibility issues related to this matter 
should be addressed at that time.

5.  The veteran should be afforded a VA 
psychiatric examination by a panel of 
board-certified psychiatrists.  The 
claims folder and a copy of this remand 
MUST be made available to the panel for 
review before the examination.  Any 
additionally indicated diagnostic testing 
should be completed, and a written report 
of such associated with the examination.  

The RO must specify for the panel the 
service stressor(s) it has determined are 
corroborated by the evidence of record.  
The panel is requested to state all 
identified psychiatric diagnoses, and, if 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied, 
specify the stressor or stressors upon 
which such diagnosis is based.  The panel 
is particularly requested to address the 
role, if any, of the veteran's August 
1984 automobile accident on any his 
psychiatric status, particularly the 
development of PTSD.  

6.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

